Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 4, 2016                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150643(92)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 150643
  v                                                          COA: 313670
                                                             Wayne CC: 94-000424-FH
  BOBAN TEMELKOSKI,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing his brief on appeal is GRANTED. The brief will be accepted as timely
  filed if submitted on or before April 22, 2016.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 4, 2016